Citation Nr: 1003518	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 
	
2.  Entitlement to service connection for an acquired 
neuropsychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1981 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 decision of 
the Oakland, California Regional Office (RO).  

The issue of entitlement to service connection for depression 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy.  

2.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.  

3.  PTSD is not attributable to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with VCAA notice by letters dated in November 2005 
and March 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board acknowledges that the appellant has not been 
afforded a VA examination in relation to his claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant's service treatment records are 
negative for the claimed disability.  Moreover, there were no 
post-service manifestations until several years following 
discharge and there is no credible evidence suggesting that 
the claimed disability was incurred in service.  For these 
reasons, the evidence does not indicate that the claimed 
disability may be related to active service such as to 
require an examination, even under the low threshold of 
McLendon.  In any event, the Board notes that sufficient 
private treatment records have been submitted in support of 
the appellant's claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claims. 




Factual Summary

Service treatment records show normal psychiatric results 
during the enlistment examination in June 1981.  At that 
time, the appellant reported that he did not know if he had 
depression, nervous trouble and trouble sleeping.  The 
appellant was deemed psychiatrically normal at separation in 
August 1985.  

The appellant underwent psychiatric testing in February 2007.  
PTSD and depressive disorder were diagnosed.  It was noted 
that the appellant reported experiencing more than one 
traumatic event, such included: a serious accident, fire or 
explosion; a natural disaster; military combat or a war zone; 
sexual assault; imprisonment; life threatening illness and 
other traumatic events.  It was noted that the event that 
bothered him most at the time of testing was his experience 
in combat or war zone.  The examiner noted that during the 
traumatic event, the appellant's life was in danger, someone 
else was physically injured, and someone else's life was in 
danger.  She further noted that the appellant reported 
feeling helpless and terrified.  

Via various statements the appellant has reported stressors 
of an explosion onboard the US Fulton in 1983 or 1984 and the 
stress/uncertainty of training for imminent combat.  He has 
also reported stressors of being exposed to ionizing 
radiation and asbestos in service while onboard the US 
Fulton.  The appellant has related that while onboard the US 
Fulton he experienced the worst kind of emotional distress.  
He has maintained that because of his exposure on the US 
Fulton he began to have emotional problems and was admitted 
into rehabilitation.  

Legal Criteria 

Veterans are entitled to compensation from the VA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

The Board notes that the appellant has not asserted that his 
disability is the result of combat.  Although combat exposure 
was reported during the February 2007 examination, the 
appellant has indicated that he did not participate in combat 
and that the references made by the examiner about combat 
were incorrect.  As such, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not for application.  

Analysis 

The appellant has appealed the denial of service connection 
for PTSD.  After review of the evidence, the Board finds that 
service connection for PTSD is not warranted.  In this 
regard, the Board recognizes that the February 2007 
examination revealed a DSM-IV diagnosis of PTSD.  However, 
while the evidence shows a diagnosis of PTSD, the Board finds 
that the diagnosis of PTSD has not been shown to be 
attributable to service.   

Here, the appellant has related that his PTSD stressors 
include: an explosion aboard the U.S. Fulton (AS-11); the 
stress/uncertainty of training for imminent combat; and the 
stress of being exposed to and working with asbestos and 
radiation in service.  Regarding the claimed stressor of an 
explosion, during the February 2007 examination the appellant 
related that while aboard the USS Fulton ship in 1983 or 
1984, the electrical switchboard exploded in the "after 
engine" room.  He reported that he was rewiring near the 
explosion and was fearful the ship would continue blowing up.  
While the appellant has provided some information regarding 
the claimed explosion, his statements are not specific enough 
to allow for a meaningful search to verify his stressor.  
Despite being requested to do so, the appellant has not 
provided enough information to verify this stressor.  The 
time frame given by the appellant is too broad to allow for a 
meaningful search and he was asked to submit a 60 day time 
frame of when the explosion may have occurred.  No 
information on this matter has been submitted to date.  As 
such, the appellant has not provided sufficient information 
regarding this stressor with which VA may attempt 
verification.  

Regarding the claimed stressor of the stress/ uncertainty of 
training for imminent combat, the Board notes that the 
diagnosis of PTSD has not been determined to have been caused 
by the above.  It appears that the appellant's PTSD diagnosis 
has been attributed to service and post service events.  The 
February 2007 examiner diagnosed PTSD and noted that the 
appellant reported experiencing more than one traumatic 
event, such included: a serious accident, fire or explosion; 
a natural disaster; military combat or a war zone; sexual 
assault/stranger; imprisonment; life threatening illness and 
other traumatic events.  It was noted that the event that 
bothered him most at the time of testing was his experience 
in combat or war zone.  In statements given after the 
February 2007 examination, the appellant's has related that 
he did not participate in combat and that the references made 
by the examiner about combat were incorrect.  Although the 
appellant has related stressors of the stress/uncertainty of 
training for imminent combat, the PTSD diagnosis has not been 
attributed to training for combat or war zone but rather 
combat or war zone experience.  The Board recognizes the 
February 2007 examiner's notation of "other traumatic 
events" when discussing the PTSD diagnosis.  However, the 
Board notes that given that the appellant has reported 
service and post service stressors, we cannot speculate that 
the notation was meant to include the above claimed stressor.  
Furthermore, we note that there is a difference from being in 
combat or a war zone and that of being trained for and in 
fear of such.  The fact that the February 2007 examiner did 
not use the words "fear of or training for" indicates that 
she was referring to actual combat or war zone experience not 
the fear of such.  Given the above, the Board finds that this 
stressor has not been sufficiently linked to the PTSD 
diagnosis and cannot serve as a basis to grant service 
connection for PTSD.  

Regarding the claimed stressor of the stress of being exposed 
to and working with asbestos and radiation in service, the 
Board also notes that the diagnosis of PTSD has not been 
determined to have been caused by these events.  Although the 
appellant has indicated that his PTSD is related to his 
exposure to asbestos and radiation in service, the Board 
notes that the diagnosis of PTSD has not been attributed to 
the claimed stressor.  At most, the February 2007 examiner 
noted "life threatening illness" when discussing the 
traumatic events in the appellant's life and the PTSD 
diagnosis.  However, the February 2007 examiner does not 
mention exposure to and working with asbestos and radiation 
when discussing the traumatic events that contributed to the 
diagnosed PTSD.  The Board finds that the mere notation of 
"life threatening illness" is too broad of a statement and 
could be interpreted to include service or post service 
illnesses.  Given the above, the Board finds that this 
stressor has not been sufficiently linked to the PTSD 
diagnosis and cannot serve as a basis to grant service 
connection for PTSD.  

Although there is a diagnosis of PTSD, a stressor supporting 
the diagnosis of PTSD has not been corroborated and/or the 
stressor has not been sufficiently linked to the diagnosis of 
PTSD.  Under these circumstances, the Board must conclude 
that the appellant has not met the regulatory requirements 
for service connection for PTSD, and that, on this basis, his 
claim must be denied.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board notes the appellant's report of sexual assault, 
imprisonment and earthquake.  None of these events happened 
during service.  Therefore, they may not serve as a basis for 
service connection.  Because the sexual assault is unrelated 
to his time in service, the specific development regarding 
sexual assault is not warranted.  


ORDER

Service connection for PTSD is denied.  


REMAND

Service treatment records reveal that at his June 1981 
enlistment examination, the appellant reported that he did 
not know if he had depression, nervous trouble and trouble 
sleeping.  Service treatment records reveal treatment for 
alcohol dependence.  The appellant reported in December 2001 
that he started drinking at age 16 and that his drinking 
increased in his 20s.  It was noted that the appellant was in 
service from age 22 to 26.  The appellant reported feeling 
depressed, anxious and angry.  In March 2002, the appellant 
reported that he drinks to hide his feelings.  In an April 
2006 statement, the appellant reported that he was ordered to 
work in a stressful environment and that he had to do the 
work of three people in service.  He related that in service 
he was diagnosed with a hernia and that began his emotional 
cycle.  Post service treatment records reveal a diagnosis of 
depression.  In February 2007, depressive disorder was 
diagnosed.  

In view of Clemons v. Peake, 23 Vet. App. 1 (2009), post 
service treatment records, the appellant's post service 
statements and his statement during service for treatment 
purposes, this issue is on appeal.  


Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of entitlement to 
service connection for an acquired 
neuropsychiatric disorder other than PTSD 
(depressive disorder).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


